Exhibit 10.4
SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY
AGREEMENT (as may be modified from time to time, this “Second Amendment”)
effective July 24, 2009 (the “Effective Date”), is made to that certain Credit
Agreement dated as of the May 27, 2009, as amended (the “Credit Agreement”), by
and among GTSI Corp., a Delaware corporation (“Reseller”), Castle Pines Capital
LLC, a Delaware limited liability company (as an individual administrative
agent, or as a lender, as the context may require, “CPC”), and Wells Fargo
Foothill, LLC, a Delaware limited liability company (in its capacity as the
collateral agent for the benefit of Lenders, the “Collateral Agent,” in its
capacity as an individual administrative agent, “WFF” and, together with CPC,
“Administrative Agents”) and CPC initially as sole lender as listed on Exhibit 3
of the Original Credit Agreement and the signature pages thereto (and its
successors and permitted assigns), (the “Lender”) and to that certain Security
Agreement dated as of May 27, 2009 between Reseller and Collateral Agent
(“Security Agreement”).
WITNESSETH:
WHEREAS, Reseller has requested that the Lender amend the Credit Agreement
pursuant to the terms of this Amendment.
WHEREAS, Section 21.2 of the Credit Agreement prohibits any amendment to or
modification of any provision of the Credit Agreement, or of any of the other
Loan Documents unless it is in writing and signed by authorized officers of
Reseller and Required Lenders.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein and for other good and valuable consideration, the
mutuality, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:
SECTION 1. Definitions. All capitalized terms used and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
SECTION 2. Amendments.
1. Pursuant to Section 21.2 of the Credit Agreement and effective in accordance
with Section 3 hereof, the Credit Agreement shall be and hereby is amended as
follows:
A. The following definitions are hereby inserted in Exhibit 2.1 of Section 2.1
of the Credit Agreement in the proper alphabetical sequence:
(i) “‘BANK PRODUCT’ — any financial accommodation extended to Reseller or its
Subsidiaries by a Bank Product Provider (other than pursuant to the Credit
Agreement) including: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) purchase cards (including so-called “procurement cards” or
“P-cards”), (e) ACH Transactions, (f) cash management, including controlled
disbursement, accounts or services, or (g) transactions under Hedge Agreements.”
(ii) “‘BANK PRODUCT AGREEMENTS’ — those agreements entered into from time to
time by Reseller or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.”
(iii) “BANK PRODUCT COLLATERALIZATION” — providing cash collateral (pursuant to
documentation reasonably satisfactory to Collateral Agent) to be held by
Collateral Agent for the benefit of the Bank Product Providers in an amount
determined by Administrative Agents as sufficient to satisfy the reasonably
estimated credit exposure with respect to the then existing Bank Product
Obligations.”

 

 



--------------------------------------------------------------------------------



 



(iv) “‘BANK PRODUCT OBLIGATIONS’ means (a) all obligations, liabilities,
reimbursement obligations, fees, or expenses owing by Reseller or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising and all amounts that Reseller or its Subsidiaries are
obligated to reimburse to Administrative Agents or any member of the Lenders as
a result of Administrative Agents or such of the Lenders purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Reseller or its Subsidiaries.”
(v) “‘BANK PRODUCT PROVIDER’ means initially, Wells Fargo Bank N.A., any Lender
or any of their Affiliates.”
(vi) “‘BANK PRODUCT RESERVE’ means, as of any date of determination, the amount
of reserves that Administrative Agents have established (based upon the Bank
Product Providers’ reasonable determination of the credit exposure of Reseller
and its Subsidiaries in respect of Bank Products that qualify as Bank Product
Obligations pursuant to the requirements of the proviso set forth in the
definition of Bank Product Obligations) in respect of Bank Products then
provided or outstanding that qualify as Bank Product Obligations pursuant to the
requirements of the proviso set forth in the definition of Bank Product
Obligations.”
(vii) “‘HEDGE AGREEMENT’ means any and all agreements or documents now existing
or hereafter entered into by Reseller or any of its Subsidiaries that provide
for an interest rate, credit, commodity or equity swap, cap, floor, collar,
forward foreign exchange transaction, currency swap, cross currency rate swap,
currency option, or any combination of, or option with respect to, these or
similar transactions, for the purpose of hedging Reseller’s or any of its
Subsidiaries’ exposure to fluctuations in interest or exchange rates, loan,
credit exchange, security, or currency valuations or commodity prices.”
(vii) “‘SECOND AMENDMENT’ — that certain Second Amendment to Credit Agreement
and First Amendment to Security Agreement entered into among Reseller,
Administrative Agents, Collateral Agent and the Lenders on the Effective Date.”
B. The definition, “INDEBTEDNESS” is hereby deleted in its entirety and the
following definition is inserted in lieu thereof in Exhibit 2.1 of Section 2.1
of the Credit Agreement in the proper alphabetical sequence:
“‘Indebtedness’ — as to any Person at any particular date, any contractual
obligation enforceable against such Person (i) to repay borrowed money; (ii) to
pay the deferred purchase price of property or services; (iii) to make payments
or reimbursements with respect to Bank Products, bank acceptances or to a
factor; (iv) to make payments or reimbursements with respect to letters of
credit whether or not there have been drawings thereunder; (v) with respect to
which there is any Security Interest in any property of such Person; (vi) to
make any payment or contribution to a Multi-Employer Plan; (vii) that is
evidenced by a note, bond, debenture or similar instrument; (viii) under any
conditional sale agreement or title retention agreement; (ix) all Liabilities
(as defined by GAAP) under any Capital Lease or (x) to pay interest or fees with
respect to any of the foregoing. Indebtedness also includes any other Obligation
that either (i) is non-contingent and liquidated in amount or (ii) should under
GAAP be included in liabilities and not just as a footnote on a balance sheet.”
C. Section 3.1.5 of the Credit Agreement, BORROWING BASE, is hereby deleted in
its entirety and the following new Section 3.1.5 is substituted in lieu thereof,
to read as follows:
“3.1.5 Borrowing Base. The ‘BORROWING BASE’ on any date shall equal the sum of:

 

2



--------------------------------------------------------------------------------



 



(a) 85% of the total outstanding principal balance of all Eligible Accounts that
are not Eligible Government Accounts, as certified in the Borrowing Base
Certificate most recently furnished to Administrative Agents as required in
Section 14.15.1.1; plus
(b) 90% of the total outstanding principal balance of all Eligible Government
Accounts, as certified in the Borrowing Base Certificate most recently furnished
to Administrative Agents as required in Section 14.15.1.1; plus
(c) 100% of the cost of the Floorplanned Inventory as certified in the Borrowing
Base Certificate most recently furnished to Administrative Agents as required in
Section 14.15.1.1; minus
(d) the sum of (i) the Bank Product Reserve and (ii) the aggregate amount of
reserves against the Borrowing Base, if any, established by Administrative
Agents pursuant to Section 3.1.7.”
D. Subsection 15.5 of the Credit Agreement within Section 15, Negative
Covenants, is amended by deleting Section 15.5 in its entirety and substituting,
in lieu thereof, the following new Section 15.5, to read as follows:
“15.5 Indirect Obligations. Create, incur, assume or allow to exist any Indirect
Obligations except (a) Indirect Obligations existing on the Execution Date and
disclosed on Disclosure Schedule Section 12.21, (b) Indirect Obligations with
respect to Indebtedness permitted by Section 15.2 and otherwise permitted under
this Agreement and (c) Indirect Obligations with respect to (i) Indebtedness of
one or more other Covered Persons that is permitted by Section 15.2 and
otherwise permitted under this Agreement or (ii) any Obligations of one or more
other Covered Persons that are permitted under this Agreement.”
E. Section 17.4 of the Credit Agreement is amended by deleting Section 17.4 in
its entirety and substituting, in lieu thereof, the following new Section 17.4,
to read as follows:
“17.4. Application of Funds. Any funds received by Lenders or Administrative
Agents for the benefit of Lenders with respect to any Loan Obligation after its
Maturity or acceleration thereof, including proceeds of Collateral, shall be
applied as follows: (a) first, to reimburse to Administrative Agents all
unreimbursed costs and expenses paid or incurred by Administrative Agents that
are payable or reimbursable by Reseller hereunder; (b) second, to ratably
reimburse Lenders based on their respective Pro-Rata Shares for any amounts due
to Lenders under Section 19.6; (c) third, to ratably reimburse to Lenders based
on their respective Pro- Rata Shares for unreimbursed costs and expenses paid or
incurred by Lenders (including costs and expenses incurred by an Administrative
Agent as a Lender that are not reimbursable as provided in the first clause)
that are payable or reimbursable by Reseller hereunder; (d) fourth, to the
payment of interest accrued on the Loans to each of Lenders based on their
respective Pro-Rata Shares; (e) fifth, ratably to (i) the payment of the Loans
of each of Lenders, in such order as each Lender determines in its absolute
discretion, and (ii) to Letter of Credit Issuer as cash collateral for the
Letter of Credit Exposure; (f) sixth, ratably to the payment of the other Loan
Obligations based on each Lender’s respective Pro-Rata Shares and (g) seventh,
to the payment of Bank Product Obligations. Any remaining amounts shall be
applied to payment of all the Obligations to Administrative Agents. Any further
remaining amounts shall be paid to Reseller or such other Persons as shall be
legally entitled thereto. Except as expressly provided otherwise herein, Lenders
may apply, and reverse and reapply, payments and proceeds of the Collateral to
the Loan Obligations in such order and manner as Lenders determine in their
absolute discretion. Reseller hereby irrevocably waive the right to direct the
application of payments and proceeds of the Collateral. Notwithstanding the
foregoing, Administrative Agents and Lenders may, with respect to the Aggregate
Floorplan Loan Facility, apply: (a) at any time, payments to reduce interest
charges first and then principal, regardless of Reseller’s instructions; and
(b) principal payments to the oldest (earliest) invoice for Collateral financed
by Administrative Agents and Lenders under the Aggregate Floorplan Loan Facility
(including the Interim Floorplan Loan Facility), but, in any event, all
principal payments will first be applied to such Collateral financed by
Administrative Agents and Lenders under the Aggregate Floorplan Loan Facility
(including the Interim Floorplan Loan Facility) which is sold, lost, stolen,
damaged, rented, leased, or otherwise disposed of or unaccounted for.”

 

3



--------------------------------------------------------------------------------



 



2. Pursuant to Section 19 of the Security Agreement and effective in accordance
with Section 3 hereof, the Collateral Agent hereby agree to amend the Security
Agreement by deleting the following definitions in their entirety and inserting
the following definitions in lieu thereof in Section 1 of the Security Agreement
in the proper alphabetical sequence::
A. “‘Secured Obligations’ means the Loan Obligations and the Bank Product
Obligations.”
B “‘Holders of Secured Obligations’ means the (i) holders of Secured Obligations
from time to time and refers to (a) each Lender in respect of its Loans, (b)
Administrative Agent and the Lenders in respect of all other current and future
obligations and liabilities of the Grantor or any guarantor of the Secured
Obligations of every type and description arising under or in connection with
this Agreement or any other Loan Document and (c) each Person benefiting from
indemnities made by Grantor or any guarantor hereunder or under other Loan
Documents; and (ii) Holders of Bank Product Obligations and each of their
respective successors, transferees and assigns.”
SECTION 3. Conditions to Effectiveness. The effectiveness of this Second
Amendment is expressly conditioned upon the receipt by the Administrative Agents
and Collateral Agent of at least one counterpart hereof signed by each of the
parties hereto.
SECTION 4. Representations and Warranties. The Reseller hereby represents and
warrants as follows:
A. Each of the Credit Agreement and the Security Agreement, as amended hereby,
constitutes legal, valid and binding obligations of the Reseller and is
enforceable against the Reseller in accordance with its terms.
B. Upon the Effective Date, the Reseller hereby reaffirms all covenants,
representations and warranties made in the Original Credit Agreement and the
Security Agreement to the extent the same are not amended hereby and agrees that
all such covenants, representations and warranties shall be deemed to have been
remade as of the Effective Date.
C. No Event of Default or Default has occurred and is continuing or would exist
after giving effect to this Second Amendment which has not been separately
disclosed to and/or waived by the Required Lenders.

 

4



--------------------------------------------------------------------------------



 



SECTION 5. Effect on the Credit Agreement.
A. Upon the effectiveness of this Second Amendment, each reference in the
Original Credit Agreement to “this Credit Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby.
B. Except as specifically amended herein, the Original Credit Agreement and the
Security Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith, shall remain in full force and effect,
and are hereby ratified and confirmed.
C. The execution, delivery and effectiveness of this Second Amendment shall not
operate as a waiver of any right, power or remedy of the Lenders, nor constitute
a waiver of any provision of the Original Credit Agreement, the Security
Agreement, or any other documents, instruments or agreements executed and/or
delivered under or in connection therewith.
SECTION 6. Governing Law. This Second Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.
SECTION 7. Headings. Section headings in this Second Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Second Amendment for any other purpose.
SECTION 8. Counterparts. This Second Amendment may be executed by the parties
hereto in one or more counterparts, each of which taken together shall be deemed
to constitute one and the same instrument.
SECTION 9. Counterpart Facsimile Execution. For purposes of this Second
Amendment, a document (or signature page thereto) signed and transmitted by
facsimile machine is to be treated as an original document. The signature of any
Person thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document. No party hereto
may raise the use of a facsimile machine or the fact that any signature was
transmitted through the use of a facsimile machine as a defense to the
enforcement of the Credit Agreement, as amended hereby.
SIGNATURES APPEAR ON NEXT PAGE

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (by their duly authorized officers, where
appropriate) have executed this Second Amendment effective as of the date and
year first above written.
CASTLE PINES CAPITAL LLC,
as Administrative Agent and a Lender
By: /s/ John Schmidt
Name: John Schmidt
Title: Managing Partner
WELLS FARGO FOOTHILL, LLC
as Administrative Agent and Collateral Agent
By: /s/ John Hanley
Name: John Hanley
Title: Executive Vice President — Division Portfolio Manager
Notice Address — Administrative Agents:
c/o Castle Pines Capital LLC
116 Inverness Drive East, Suite 375
Englewood, CO 80112
Attn: Mr. John Schmidt
FAX # (303) 209-1906
TEL # (303) 209-1941
jschmidt@castlepinescapital.com
with a copy to
Mr. Robert A. Breindel
General Counsel and Secretary
FAX # (303) 209-1937
TEL # (303) 209-1906
rbreindel@castlepinescapital.com
with a copy to
Wells Fargo Foothill, LLC
14241 Dallas Parkway, Suite 1300
Dallas, TX 75254
Attn: Mr. John Hanley
FAX # (972) 386-1844
TEL # (972) 851-9120
john.hanley@wellsfargo.com

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (by their duly authorized officers, where
appropriate) have executed this Second Amendment effective as of the date and
year first above written.
U.S. Bank National Association,
as a Lender
By: /s/ Jeffrey Gruender
Name: Jeffrey Gruender
Title: Vice President, U.S. Bank Asset Based Finance

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned (by their duly authorized officers, where
appropriate) have executed this Second Amendment effective as of the date and
year first above written.
GTSI Corp., as Reseller
By: /s/ Peter Whitfield
Name: Peter Whitfield
Title: Executive Vice President and Chief Financial Officer
Notice Address for Reseller:
GTSI Corp.
2553 Dulles View Drive, Suite 100
Herndon, Virginia 20171-5219
Attn: Legal Department
Telecopy No.: 703-222-5217
Email:Legal@gtsi.com
with a copy (which shall not constitute notice) to:
Carter Strong, Esq.
Arent Fox LLP
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036
Telecopy No. 202-857-6395
strong.carter@arentfox.com

 

 